Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
by and among
DIAMOND RESORTS PARENT, LLC
and
THE PERSONS SET FORTH ON SCHEDULE 1 HERETO
 
Dated as of July 21, 2011

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page   ARTICLE I PURCHASE AND SALE OF COMMON UNITS     1  
1.01.
  Sale and Issuance of Common Units     1   ARTICLE II CLOSING     1  
2.01.
  Time and Place of the Closing     1  
2.02.
  Deliveries by the Company to the Purchasers at the Closing     1  
2.03.
  Deliveries by the Purchasers to the Company at the Closing     3   ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY     3  
3.01.
  Organization and Authority     3  
3.02.
  Authorization; Binding Effect     4  
3.03.
  Capitalization of the Company and Title to Units     5  
3.04.
  No Conflicts; No Consents; No Defaults     5  
3.05.
  Financial Statements     6  
3.06.
  Business Operations     6  
3.07.
  S-4     7  
3.08.
  No Brokers     7  
3.09.
  No Material Adverse Change     7  
3.10.
  Compliance with Laws     7  
3.11.
  Registration Rights     7  
3.12.
  Offering Exemption     7  
3.13.
  Real Property Holding Company     8  
3.14.
  Taxes     8  
3.15.
  Litigation     8  
3.16.
  Employee Benefit Plans     8  
3.17.
  Contracts     9  
3.18.
  Investment Company Act     10  
3.19.
  No Bankruptcy     10  
3.20.
  Assets     10  
3.21.
  Intellectual Property     11  
3.22.
  Shell Company Status     12  
3.23.
  Labor Matters     12  
3.24.
  Related-Party Transactions     12  
3.25.
  Gaming Licenses     12   ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS     13  

ii



--------------------------------------------------------------------------------



 



                      Page  
4.01.
  Authorization     13  
4.02.
  No Conflicts; No Consents     13  
4.03.
  Accredited Investor; Diligence     13  
4.04.
  Investment     13  
4.05.
  Rule 144     13  
4.06.
  No Public Market     14   ARTICLE V CONDITIONS TO CLOSING     14  
5.01.
  Conditions to Obligation of the Purchasers     14  
5.02.
  Conditions to Obligation of the Company     15   ARTICLE VI INDEMNIFICATION  
  15  
6.01.
  Survival     15  
6.02.
  Indemnification     15   ARTICLE VII DEFINITIONS     16   ARTICLE VIII
MISCELLANEOUS     19  
8.01.
  Entire Agreement     19  
8.02.
  Remedies     20  
8.03.
  Governing Law     20  
8.04.
  Waiver of Jury Trial     20  
8.05.
  Venue; Submission to Jurisdiction     20  
8.06.
  Amendment; Waiver     20  
8.07.
  Notices     20  
8.08.
  Severability     21  
8.09.
  Assignment and Binding Effect     22  
8.10.
  No Benefit to Others     22  
8.11.
  Counterparts     22  
8.12.
  Interpretation     22  
8.13.
  Fees and Expenses     22  
8.14.
  Termination     23  
8.15.
  Use of Purchasers’ Names     23  

EXHIBITS
Exhibits

     
Exhibit A
  Legal Opinion of Ballard Spahr LLP
Exhibit B
  Fourth Amended and Restated Operating Agreement
Exhibit C
  Second Amended and Restated Registration Rights Agreement
Exhibit D
  Fourth Amended and Restated Securityholders Agreement

iii



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
     This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of July 21,
2011, is entered into by and among the Persons set forth on Schedule 1 hereto
(each, a “Purchaser” and collectively, the “Purchasers”), and Diamond Resorts
Parent, LLC, a Nevada limited liability company (the “Company”). Capitalized
terms used herein and not otherwise defined herein have the meanings given to
such terms in Article VIII below.
     WHEREAS, contemporaneously herewith, the Company in entering into that
certain Redemption Agreement, dated as of the date hereof (the “Redemption
Agreement”) with DRP Holdco, LLC, Silver Rock Financial LLC, IN — FP1 LLC, BDIF
LLC and CM — NP LLC (collectively, the “Preferred Holders”), pursuant to which
the Company is purchasing from the Preferred Holders 1,133.33 Preferred Units of
the Company representing all of the issued and outstanding Preferred Units of
the Company (the “Preferred Units”) at the Closing.
     WHEREAS, in connection with the redemption of the Preferred Units, the
Company desires to sell to the Purchasers 280.894 Common Units, and the
Purchasers desire to purchase such securities from the Company, for an aggregate
purchase price of $136,500,000 (the “Purchase Price”) with a per-unit purchase
price of $485,948.44 per Common Unit, on the terms and conditions set forth
herein.
     NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
PURCHASE AND SALE OF COMMON UNITS
     1.01. Sale and Issuance of Common Units. Subject to the terms and
conditions of this Agreement, including the delivery of the certificates,
agreements and other documents set forth in Section 2.01, as of the date hereof,
each Purchaser hereby purchases from the Company, and the Company hereby sells
to each such Purchaser, such number of Common Units for the cash purchase price
set forth opposite each such Purchaser’s name on Schedule 1 hereto.
ARTICLE II
CLOSING
     2.01. Time and Place of the Closing. The consummation of the transactions
contemplated by this Agreement (the “Closing”) will take place at the offices of
Katten Muchin Rosenman LLP, 525 W. Monroe Street, Suite 1900, Chicago, Illinois
or such other location as mutually agreed upon by the parties, on the date
hereof (the “Closing Date”).
     2.02. Deliveries by the Company to the Purchasers at the Closing. At the
Closing:

 



--------------------------------------------------------------------------------



 



  (a)   Officer’s Certificate. The Company shall have delivered to the
Purchasers copies of each of the following, in each case certified by an officer
of the Company to be in full force and effect on the date of the Closing:

  (i)   the Company’s Articles of Organization, certified by the Secretary of
State of the State of Nevada;     (ii)   good standing certificates (i) with
respect to the Company, certified by the Secretary of State of Nevada, (ii) with
respect to Polo Holdings, certified by the Secretary of State of Nevada and
(iii) with respect to DRC, certified by the Secretary of State of Maryland, in
each case as of a date not more than thirty (30) days prior to the Closing; and
    (iii)   resolutions of the Board of Managers of the Company, and, as
necessary, the Members of the Company, authorizing the execution, delivery and
performance of this Agreement and the Transaction Agreements, and the
consummation of the transactions contemplated hereby and thereby.

  (b)   Registration Rights Agreement. The Company, the Preferred Holders, CDP
and 1818 Partners, LLC shall have executed and delivered the Registration Rights
Agreement.     (c)   Securityholders Agreement. The Company, the Preferred
Holders, CDP and 1818 Partners, LLC shall have executed and delivered the
Securityholders Agreement.     (d)   Redemption Agreement. The Company and the
Preferred Holders shall have executed and delivered the Redemption Agreement.  
  (e)   LLC Agreement. The Company, the Preferred Holders, CDP and 1818
Partners, LLC shall have executed and delivered the LLC Agreement reflecting,
among other things, the redemption of the Preferred Units pursuant to the
Redemption Agreement and the issuance and sale of the Common Units to the
Purchasers hereunder.     (f)   Legal Opinion. The Company shall have delivered
to the Purchasers the opinion of Ballard Spahr LLP, dated the date of the
Closing, in the form attached hereto as Exhibit C.     (g)   Bring-down
Certificate. The Company shall have delivered to the Purchasers a certificate of
the Chief Executive Officer or Chief Financial Officer of the Company, dated as
of the date of Closing, certifying as to the fulfillment of the conditions
specified in Sections 5.01(a), 5.01(d) and 5.01(e).

2



--------------------------------------------------------------------------------



 



     2.03. Deliveries by the Purchasers to the Company at the Closing. At the
Closing:

  (a)   Purchase Price. Each Purchaser shall deliver to the Company the cash
purchase price set forth opposite each such Purchaser’s name on Schedule 1
hereto, by wire transfer of immediately available funds to the bank account
designated by the Company in accordance with the wire transfer instructions set
forth on Schedule 2.03.     (b)   Registration Rights Agreement. Each Purchaser
shall have executed and delivered the Registration Rights Agreement.     (c)  
Securityholders Agreement. Each Purchaser shall have executed and delivered the
Securityholders Agreement.     (d)   LLC Agreement. Each Purchaser shall have
executed and delivered the LLC Agreement reflecting, among other things, the
redemption of the Preferred Units pursuant to the Redemption Agreement and the
issuance and sale of the Common Units to the Purchasers hereunder.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     As a material inducement to the Purchasers to enter into this Agreement and
to consummate the transactions contemplated hereby, the Company represents and
warrants to the Purchasers (except as provided in the Disclosure Schedules
attached hereto; provided, that in order for an item appearing in the Disclosure
Schedules to modify or qualify a representation or warranty contained in any
section hereof, such item must reference such section) as of the date hereof and
as of the Closing as follows:
     3.01. Organization and Authority.

  (a)   The Company is a limited liability company duly organized, validly
existing and in good standing under the Laws of the State of Nevada. The Company
has all requisite power and authority: (i) to enter into and perform its
obligations under this Agreement, the Transaction Agreements and the other
agreements and instruments that the Company is executing and delivering in
connection with the transactions contemplated by this Agreement; (ii) to own,
lease or operate its properties and assets and carry on the business of the
Company as presently conducted; (iii) to redeem the Preferred Units in
accordance with the Redemption Agreement; and (iv) to issue the Common Units to
the Purchasers at the Closing as contemplated herein. The Company has at all
times been qualified or licensed to do business and is in good standing in
Nevada, which is the only jurisdiction in which the ownership or leasing of
property by it or the conduct of its business requires such licensing or
qualification.

3



--------------------------------------------------------------------------------



 



  (b)   Other than as set forth on Schedule 3.01, (i) each of the Company’s
Subsidiaries is an entity duly formed or incorporated, validly existing and in
good standing under the Laws of its jurisdiction of formation or incorporation,
has all requisite corporate power and authority necessary to own its properties
and to carry on its businesses as now conducted, and is in good standing and is
duly qualified to do business as a foreign corporation or other entity in each
jurisdiction in which its ownership of its property or the conduct of its
businesses as now conducted requires it to qualify, except where the failure to
be so qualified as a foreign corporation or other entity would not be materially
adverse to the conduct of the Company’s business or its operation, (ii) all
outstanding capital stock and other equity or ownership interests of each
Company Subsidiary are owned, directly or indirectly, by the Company free and
clear of any Liens and are validly issued, fully paid and nonassessable,
(iii) the Company has the right to elect or appoint at least a majority of
directors to the boards of directors (or similar governing body), or to
otherwise control the operation, of each Company Subsidiary and (iv) there are
no instruments, rights, warrants or options exercisable for or convertible into
equity securities of any Company Subsidiary or containing any profit
participation features and there are no other commitments, whether oral or in
writing, of any kind, for the issuance, purchase or exchange of, or for any
other right to acquire equity securities or options, warrants or other
securities of such Subsidiary.

  (c)   Other than as set forth on Schedule 3.01, neither the Company nor any of
its Subsidiaries owns or holds the right to acquire any stock, partnership
interest, joint venture interest or other equity ownership interest in any other
Person other than Company Subsidiaries.

  (d)   The Company has made available to the Purchasers true, correct and
complete copies of the charter, bylaws and similar organizational documents,
including any amendments thereto, for each of the Company, DRC and Polo Holdings
(all of which were filed as exhibits to the Form S-4 (as defined below)).

     3.02. Authorization; Binding Effect. The execution, delivery and
performance by the Company of this Agreement and the Transaction Agreements, and
the consummation and performance by the Company of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary limited liability
company action of the Company. This Agreement and each of the Transaction
Agreements executed and delivered by the Company have been duly executed and
delivered and constitute legal, valid and binding obligations of the Company,
enforceable in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting the rights of creditors
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law). All
proceedings or actions required to be taken by the Company relating to the
execution and

4



--------------------------------------------------------------------------------



 



delivery of this Agreement and the Transaction Agreements to be executed and
delivered at the Closing and to the consummation and performance of the
transactions contemplated hereby and thereby at the Closing have been taken. The
issuance and/or sale of the Common Units to the Purchasers is not and will not
be subject to any preemptive rights or rights of first refusal that have not
been properly waived or complied with.
     3.03. Capitalization of the Company and Title to Units.

  (a)   Schedule 3.03 sets forth the equity capitalization of the Company
immediately following the Closing.     (b)   Other than as set forth on
Schedule 3.03, there are no other holders of equity securities of the Company
and no other instruments, rights, warrants or options exercisable for or
convertible into equity securities of the Company or containing any profit
participation features and there are no other commitments, whether oral or in
writing, of any kind, for the issuance, purchase or exchange of, or for any
other right to acquire equity securities or options, warrants or other
securities of the Company. Other than as set forth in the LLC Agreement, the
Redemption Agreement and the Securityholders Agreement, there are no
(x) outstanding obligations of the Company (contingent or otherwise) to
repurchase or otherwise acquire or retire any equity securities of the Company
or any warrants, options or other rights to acquire its equity securities or
(y) voting trusts, proxies or other agreements among the unitholders of the
Company with respect to the voting or transfer of the Company’s equity
securities.     (c)   The Common Units are entitled to the rights, restrictions,
privileges and preferences of such securities set forth in the LLC Agreement.
After giving effect to this Agreement, the Common Units to be issued to the
Purchasers hereunder have been duly and validly authorized and issued, and upon
payment of the Purchase Price specified herein, will be fully paid,
nonassessable and subject to no preemptive rights or restrictions on transfer
other than restrictions on transfer under this Agreement, the Transaction
Agreements and applicable federal and state securities laws. None of the Common
Units were issued at the Closing in violation of the Securities Act, or the
securities laws of any state or other jurisdiction.

     3.04. No Conflicts; No Consents; No Defaults. The execution, delivery or
performance by the Company of this Agreement and the Transaction Agreements, and
the consummation by the Company of the transactions contemplated hereby or
thereby, and compliance by the Company with the terms and provisions hereof or
thereof, will not (i) conflict with the Organizational Documents; (ii) conflict
with, or result in the breach or termination of, or constitute a default (with
or without notice or lapse of time, or both) under or result in the termination
or suspension of, or accelerate the performance required by any of the terms,
conditions or provisions of, any note, bond, mortgage, indenture, license,
lease, agreement, commitment or other instrument to which the Company or any of
its Subsidiaries is a party or by which any of its properties or assets is
bound; (iii) constitute a violation by the Company of any

5



--------------------------------------------------------------------------------



 



Law applicable to the Company, its Subsidiaries or their respective properties
or assets; (iv) result in the creation of any mortgage, claim, lien, pledge,
security interest, option, charge, restriction, voting trust agreement,
encumbrance and legal and/or equitable claim of any kind (each, a “Lien”) upon
any of the properties or assets of the Company or its Subsidiaries; or
(v) result in the creation of any Lien upon the Common Units. No permit,
authorization, consent or approval of or by, or any notification of or filing
with, any Person (governmental or private) is required by the Company or its
Subsidiaries in connection with the execution, delivery and performance of this
Agreement and the Transaction Agreements, the consummation by the Company of the
transactions contemplated hereby and thereby, or the issuance, sale or delivery
of the Common Units (other than such notifications or filings required under
applicable federal or state securities laws, if any). Except as would not
reasonably be expected to have a Material Adverse Change, neither the Company
nor any of its Subsidiaries are in default under or in breach of, or in receipt
of any written notice of any default or breach under, any note, bond, mortgage,
indenture, license, lease, agreement, commitment or other instrument to which
the Company or any of its Subsidiaries is a party or by which any of its
properties or assets is bound.
     3.05. Financial Statements. The financial statements of the Company
included in the Form S-4 (the “Financial Statements”) comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing and
effectiveness. The Financial Statements have been prepared in accordance with
GAAP applied on a consistent basis throughout the periods indicated, except that
the interim Financial Statements may not contain all footnotes required by GAAP.
Each of the Financial Statements fairly presents in all material respects the
financial position and results of operations of the Company and each of its
Subsidiaries as of the date thereof, or for the period related thereto, as
applicable (but in the case of the interim unaudited Financial Statements
subject to normal year-end audit adjustments, none of which is reasonably
expected to be material). The Company and its Subsidiaries do not have any
Liability (and, to the Knowledge of the Company, there is no basis for any
present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand against any of them giving rise to any Liability),
except for (w) Liabilities set forth on the balance sheet dated as of March 31,
2011 (the “Balance Sheet”), (x) Liabilities which have arisen after the date of
the Balance Sheet in the ordinary course of business (none of which results
from, arises out of, relates to, is in the nature of, or was caused by any
breach of contract, breach of warranty, tort, infringement, or violation of
Law), (y) Liabilities under any contracts, leases or Employee Benefit Plans
pursuant to which the Company has any executory obligations (excluding
Liabilities resulting from breach or default thereof), and (z) Liabilities set
forth on Schedule 3.05 (none of which, to the Knowledge of the Company, is
expected to have a Material Adverse Effect)
     3.06. Business Operations. The Company is a holding company and has no
business operations other than in its capacity as an indirect parent company of
DRC. The Company owns 100% of the equity interests in Polo Holdings. Polo
Holdings is a holding company and has no business operations other than in its
capacity as the direct parent company of DRC. Polo Holdings owns 100% of the
outstanding common stock of DRC.
     3.07. S-4. The Form S-4 Registration Statement, as amended, of DRC (the
“Form S-4”) on file with the U.S. Securities and Exchange Commission (the “SEC”)
complies with

6



--------------------------------------------------------------------------------



 



applicable securities laws and accurately presents the business, operations and
financial condition of the Company in all material respects. At the time the
Form S-4 became effective, at the date of this Agreement and at the date of
Closing, the Form S-4 complied and will comply in all material respects to the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.
     3.08. No Brokers. Except as set forth on Schedule 3.08, there are no
brokers fees, finders fees or similar compensation in connection with this
transaction, and no commissions to third parties are being paid out of the
proceeds of this investment in relation to this investment. Neither the Company
nor any Person acting on its behalf has offered Common Units or any similar
securities of the Company for sale to, solicited any offers to buy such
securities or any similar securities of the Company from or otherwise approached
or negotiated with respect to the Company with any Person other than the
Purchasers.
     3.09. No Material Adverse Change. Since March 31, 2011, there has not been
any event, occurrence, development or state of circumstances or facts which has
had or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Change.
     3.10. Compliance with Laws. Except, with respect to clauses (ii), (iii) and
(iv) only, as would not reasonably be expected to have a Material Adverse
Effect, the Company: (i) is not in violation of its Organizational Documents,
(ii) is not in violation of any Law to which it is subject, (iii) is not in
violation or default of any existing agreement entered into by the Company, and
(iv) has not failed to obtain, or to adhere to the requirements of, any
Authorization necessary for the ownership of its assets or the operation of its
business. Without limiting the generality of the foregoing provisions of this
Section 3.10, the Company and each of its Subsidiaries is in compliance with all
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in the Environmental Laws,
except for such failures in compliance as would not reasonably be expected to
have a Material Adverse Effect. There is no Litigation nor any demand, claim,
hearing, notice of violation or demand letter pending or, to the Knowledge of
the Company, threatened against the Company or any of its Subsidiaries relating
to the Environmental Laws. Without limiting the generality of the foregoing
provisions of this Section 3.10, the Company and each of its Subsidiaries is in
compliance with all Laws applicable to its business of financing consumers’
purchases of Timeshare Interests, except for such failures in compliance as
would not reasonably be expected to have a Material Adverse Effect.
     3.11. Registration Rights. Except as set forth in the Registration Rights
Agreement, the Company has not granted or agreed to grant any registration
rights, including piggyback rights, to any Person or entity with respect to any
of the Company’s equity securities.
     3.12. Offering Exemption. Based in part on the Purchasers’ representations
contained in Article IV hereof, the offer, sale and issuance of the Common Units
do not violate any federal or state securities laws and will not require
registration under the Securities Act or

7



--------------------------------------------------------------------------------



 



any applicable state securities laws. The Company and its agents will not take
any action hereafter that would cause the loss of such exemptions.
     3.13. Real Property Holding Company. Neither the Company nor DRC is a
United States real property interest within the meaning of Section 897 of the
Code. If the Company becomes aware that either it or DRC has become a United
States real property interest, the Company will promptly notify Purchasers of
any such change in tax status.
     3.14. Taxes. Except as set forth on Schedule 3.14, the Company and its
Subsidiaries have filed all federal, state and local Tax reports and returns
required by any law or regulation to be filed by them (when such reports or
returns became due, taking into account any extension of time to file properly
granted or obtained), and such returns are true and correct in all material
respects. The Company and its Subsidiaries have paid all Taxes, interest and
penalties, if any, reflected on such Tax returns or otherwise due and payable by
them. The reserves for taxes reflected on the Balance Sheet included in the
Financial Statements are adequate in amount for the payment of all known
Liabilities for all Taxes (whether or not disputed) of the Company and its
Subsidiaries accrued through the dates of such Balance Sheet. Any deficiencies
proposed as a result of any governmental audits of such Tax returns have been
paid or settled, and there are no present audits of Tax returns or disputes as
to Taxes payable by the Company or its Subsidiaries.
     3.15. Litigation. Except as set forth on Schedule 3.15 or as would not
reasonably be expected to have a Material Adverse Change, there are no actions,
suits, inquiries, proceedings or investigations pending or threatened before any
Governmental Authority against the Company or its Subsidiaries (or threatened
against or affecting any of the officers, directors or employees of the Company
or its Subsidiaries with respect to their business or proposed business
activities), nor are there any facts that would provide a basis for any such
action, suit, inquiry, proceeding or investigation. Except as set forth on
Schedule 3.15 or as would not reasonably be expected to have a Material Adverse
Change, the Company and its Subsidiaries (i) are not subject to any arbitration
proceeding or material grievance under collective bargaining agreements or
otherwise or any governmental investigations or inquiries, and, to the Knowledge
of the Company, there is no basis for any of the foregoing, (ii) are not subject
to any judgment, order or decree of any court or other Governmental Authority
and (iii) have not received any opinion or memorandum or legal advice from legal
counsel to the effect that it is exposed, from a legal standpoint, to any
liability or disadvantage which may be material to its business. There is no
action, suit, proceeding or investigation by the Company or any of its
Subsidiaries currently pending or that the Company or any of its Subsidiaries
intends to initiate.
     3.16. Employee Benefit Plans.
          (a) Schedule 3.16 is a true and complete list of all employment,
severance, change in control or similar agreements, equity or equity-based plans
or agreements, severance pay, vacation, sick leave, fringe benefit, medical,
dental, life insurance, disability or other welfare plans, programs or
agreements, savings, profit sharing, pension or other retirement plans, programs
or agreements and all bonus or other incentive plans, contracts, agreements,
arrangements, policies, programs, practices or other employee benefits or
remuneration of any kind, whether formal or informal, funded or unfunded,
including each “employee benefit plan”, within the meaning of Section 3(3) of
ERISA (collectively, the “Employee Benefit Plans”)

8



--------------------------------------------------------------------------------



 



sponsored, maintained or contributed to by the Company or any of its
Subsidiaries or with respect to any Employee Benefit Plan subject to Title IV of
ERISA, by any trade or business, whether or not incorporated, that together with
the Company would be deemed a “single employer” within the meaning of Section
4001(b) of ERISA (an “ERISA Affiliate”) and in which any one or more of the
current or former employees or directors of the Company or any of its
Subsidiaries, as the case may be (including beneficiaries of employees or former
employees), participates or is eligible to participate.
          (b) No liability under Title IV or Section 302 of ERISA has been
incurred by the Company or any ERISA Affiliate that has not been satisfied in
full, and no condition exists that presents a material risk to the Company or
any ERISA Affiliate of incurring any such liability, other than liability for
premiums due the Pension Benefit Guaranty Corporation (which premiums have been
paid when due).
          (c) Each Employee Benefit Plan has been maintained, in form and
operation, in compliance in all material respects with its terms and all
applicable Laws, including, without limitation, ERISA and the Code. There has
been no material failure of a Employee Benefit Plan that is a group health plan
(as defined in Section 5000(b)(1) of the Code) to meet the requirements of
Section 4980B(f) of the Code with respect to a qualified beneficiary (as defined
in Section 4980B(g) of the Code). None of the Company or any of its Subsidiaries
has contributed to a nonconforming group health plan (as defined in Section
5000(c) of the Code).
          (d) There are no pending, or to the Knowledge of the Company,
threatened or anticipated claims by or on behalf of any Employee Benefit Plan,
by any employee or beneficiary covered under any such Employee Benefit Plan, or
otherwise involving any such Employee Benefit Plan (other than routine claims
for benefits).
          (e) None of the Company or any of its Subsidiaries has any obligation
to provide post-employment welfare benefits other than as required under
Section 4980B of the Code.
     3.17. Contracts.
          (a) Except as set forth in Schedule 3.17(a), neither the Company nor
any of its Subsidiaries is a party to:
     (i) Any collective bargaining contract with any unions, guilds, shop
committees or other collective bargaining groups;
     (ii) Any contract requiring the Company or any of its Subsidiaries to
purchase any goods or services exclusively from a third party entity;
     (iii) Any contract prohibiting or restricting the Company or any of its
Subsidiary from competing in any business or geographical area, or soliciting
customers or employees, or otherwise restricting it from carrying on any
business anywhere in the world;

9



--------------------------------------------------------------------------------



 



     (iv) Any contract or binding commitment not made in the ordinary course of
business that is material to the Company; or
     (v) Any contract reasonably expected to have a Material Adverse Change.
          (b) Except as set forth on Schedule 3.17(b), neither the Company nor
any of its Subsidiaries is in default in any material respect under any material
contract (including the contracts identified or referred to in the foregoing
subsections of this Section 3.17) to which it is a party or by which it is bound
and, to the Knowledge of the Company, no event or omission has occurred that,
through the passage of time or the giving of notice, or both, would constitute a
default in any material respect thereunder or cause the acceleration of any of
the Company’s or any of its Subsidiaries’ obligations thereunder or result in
the creation of any Lien on any of the Company’s or any of its Subsidiaries’
assets except as would not reasonably be expected to have a Material Adverse
Change. To the Knowledge of the Company, no third party is in default in any
material respect under any material contract to which the Company or any of its
Subsidiaries is a party, nor, to the Knowledge of the Company, has any event or
omission occurred that, through the passage of time or the giving of notice, or
both, would constitute a default in any material respect thereunder, or give
rise to an automatic termination. All material contracts of the Company and its
Subsidiaries have been filed as exhibits to the Form S-4.
     3.18. Investment Company Act. The Company (i) is not an “investment
company” within the meaning of Section 3(a)(1) of the Investment Company Act of
1940, as amended (the “Investment Company Act”), or an “affiliated person”
thereof or an “affiliated person” of any such “affiliated person,” as such terms
are defined in the Investment Company Act and (ii) its status as a Person that
is not an “investment company” is not dependent on the exceptions provided in
Section 3(c)(1) or Section 3(c)(7) of the Investment Company Act.
     3.19. No Bankruptcy. No order has been made or petition presented for the
winding up, insolvency, liquidation or bankruptcy of the Company.
     3.20. Assets. The Balance Sheet reflects all of the assets of the Company
and its consolidated subsidiaries as of the date thereof. Except as described in
the Form S-4, the Company and its consolidated Subsidiaries have good and
marketable title to all of the assets reflected in the Balance Sheet (except as
disposed of in the ordinary course of business since the date of the Balance
Sheet), free and clear of any Liens except immaterial Liens which individually
or in the aggregate would not reasonably be expected to adversely affect the use
or value of such assets. Except as described in the Form S-4, the Company and
each of its Subsidiaries has good and marketable title to all of the assets
necessary to conduct its business as presently conducted, free and clear of any
Liens except immaterial Liens which individually or in the aggregate would not
reasonably be expected to adversely affect the use or value of such assets.
     3.21. Intellectual Property.
          (a) Except as described in the Form S-4, the Company and each of its
Subsidiaries owns, or is licensed pursuant to a contract, all Intellectual
Property Rights used in

10



--------------------------------------------------------------------------------



 



their respective businesses (collectively, “Company Intellectual Property
Rights”), free and clear of any Liens except immaterial Liens which individually
or in the aggregate would not reasonably be expected to adversely affect the use
or value of such Company Intellectual Property Rights. None of the Company
Intellectual Property Rights have been licensed on an exclusive basis. The
transactions contemplated by this Agreement shall not impair the right, title or
interest of the Company or any Subsidiary in or to any of the Company
Intellectual Property Rights.
          (b) (i) To the Knowledge of the Company, the operation of the business
of the Company and its Subsidiaries, and the use of any Company Intellectual
Property Rights by the Company or its Subsidiaries, does not infringe upon,
misappropriate or violate, or constitute an appropriation of any right, title,
or interest of, any Intellectual Property Right of any other Person, (ii) there
are no claims pending or, to the Knowledge of the Company, reasonably
foreseeable related to the same, and (iii) neither the Company nor any of its
Subsidiaries has received written notice of any such claim (including any offer
to license) and, to the Knowledge of the Company, there have been no threats of
the same. The Company and its Subsidiaries have not agreed to indemnify any
Person from or against any infringement, misappropriation or violation with
respect to any Intellectual Property Rights of other Persons, other than in
connection with customary intellectual property licensing or other agreements
entered into in the ordinary course of business.
          (c) The Company has taken all actions reasonably necessary, consistent
with industry standards, to maintain and protect all of the Company Intellectual
Property Rights, including the secrecy, confidentiality and value of trade
secrets and other confidential information. To the Knowledge of the Company,
each current and former employee and independent contractor of, and consultant
to, the Company or any Subsidiary and/or who has been directly involved in, or
who has contributed to, the creation or development of Company Intellectual
Property Rights has entered into a written agreement pursuant to which such
employee, independent contractor or consultant agrees to protect the
confidential information of the Company and assign to the Company all
Intellectual Property Rights authored, developed or otherwise created by such
employee, independent contractor or consultant in the course of his, her, or its
employment or other relationship with the Company, without further consideration
or any restrictions or obligations on the use or ownership of such Intellectual
Property Rights whatsoever, and such agreements are valid and enforceable in
accordance with their terms. To the Company’s knowledge, no employee and no
independent contractor or consultant to any such confidentiality agreement is in
breach thereof.
          (d) The Company and its Subsidiaries have not disclosed any
confidential Company Intellectual Property Rights to any third party other than
pursuant to a written confidentiality agreement pursuant to which such third
party agrees to protect and not to disclose such confidential information.
          (e) To the Knowledge of the Company, the Company and each of its
Subsidiaries are and have been in compliance (and use reasonable commercial
efforts to oversee the compliance of applicable third parties) with all
applicable Laws concerning the collection, use, storage, transfer and
dissemination of personal information.

11



--------------------------------------------------------------------------------



 



          (f) The Company maintains commercially reasonable security, disaster
recovery and business continuity plans, procedures and facilities. In the last
twelve (12) months, there has not been any material failure with respect to any
of the computer systems, including software, used by the Company and its
Subsidiaries in the conduct of their business (collectively, the “Business
Systems”) that has not been remedied or replaced in all material respects. The
Company has taken reasonable actions to protect the security and integrity of
the Business Systems and the data stored or contained therein or transmitted
thereby including, without limitation, procedures designed to prevent
unauthorized access and the introduction of a virus and the taking and storing
on-site and off-site of back-up copies of critical data. To the Knowledge of the
Company, there have been no unauthorized intrusions or breaches of the security
of the Business Systems.
     3.22. Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).
     3.23. Labor Matters. Except as set forth on Schedule 3.23, within the last
two years, neither the Company nor any of its Subsidiaries has experienced any
material labor disputes, any material union organization attempts or any
material work stoppages due to labor disagreements. Except for past violations
described on Schedule 3.23 or which would not be reasonably expected to have
been a Material Adverse Effect, the Company and each of its Subsidiaries is in
material compliance with all Laws relating to employment and employment
practices, terms and conditions of employment and wages and hours, and neither
the Company nor, to the Knowledge of the Company, any of its Subsidiaries is
subject to any asserted claims or proceedings alleging noncompliance except as
would not be reasonably expected to have a Material Adverse Effect.
     3.24. Related-Party Transactions. Except as described in the Form S-4 or as
set forth on Schedule 3.24, no Affiliate, stockholder, executive officer or
director of the Company or their respective Affiliates or members of their
respective immediate families (i) is party to any agreement, commitment or
transaction with the Company, (ii) has or had any direct or indirect ownership
interest in any Person with which the Company has a business relationship, or
any Person that competes with the Company, provided, that employees,
stockholders, officers or directors of the Company and members of their
immediate families may own less than 5% of the outstanding stock in publicly
traded companies that have a business relationship with the Company or may
compete with the Company to the extent permitted by the provisions of the LLC
Agreement, or (iii) has any direct or indirect interest in any asset of the
Company.
     3.25. Gaming Licenses. Neither the Company nor any of its Subsidiaries has,
or is required under Gaming Laws to have, any Gaming Licenses.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
     Each Purchaser, for itself and for no other Purchaser, represents and
warrants to the Company as follows:

12



--------------------------------------------------------------------------------



 



     4.01. Authorization. Such Purchaser has full power and authority to enter
into and perform the transactions contemplated by this Agreement and the
Transaction Agreements to which it is a party. Such Purchaser has duly
authorized, executed and delivered this Agreement and the Transaction Agreements
to which it is a party. This Agreement and the Transaction Agreements to which
such Purchaser is a party, when executed and delivered by such Purchaser, will
constitute valid and legally binding obligations of such Purchaser, enforceable
against such Purchaser in accordance with their terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or affecting the rights of creditors
generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
     4.02. No Conflicts; No Consents. The execution, delivery or performance by
such Purchaser of this Agreement and the Transaction Agreements to which such
Purchaser is a party, and the consummation by such Purchaser of the transactions
contemplated hereby or thereby, and compliance by such Purchaser with the terms
and provisions hereof or thereof, will not (i) conflict with such Purchaser’s
organizational documents, or (ii) constitute a violation by such Purchaser of
any Law applicable to such Purchaser. No permit, authorization, consent or
approval of or by, or any notification of or filing with, any Person
(governmental or private) is required by such Purchaser in connection with the
execution, delivery and performance by such Purchaser of this Agreement and the
Transaction Agreements to which such Purchaser is a party, the consummation by
such Purchaser of the transactions contemplated hereby and thereby.
     4.03. Accredited Investor; Diligence. Such Purchaser is an accredited
investor as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act. Such Purchaser has had an opportunity to discuss the Company’s
business, management and financial affairs with the Company’s management. Such
Purchaser has reviewed the Form S-4.
     4.04. Investment. Such Purchaser is acquiring the Common Units for its own
account for investment and not with a present view to, or for sale in connection
with, any distribution thereof, nor with any present intention of distributing,
syndicating or selling the same.
     4.05. Rule 144. Such Purchaser acknowledges that, because they have not
been registered under the Securities Act, the Common Units acquired hereunder
must be held indefinitely unless subsequently registered under the Securities
Act or an exemption from such registration is available. Such Purchaser is aware
of the provisions of Rule 144 promulgated under the Securities Act which permits
limited resale of shares purchased in a private placement subject to the
satisfaction of certain conditions.
     4.06. No Public Market. Such Purchaser understands that no public market
now exists for any of the equity securities issued by the Company and that it is
uncertain whether a public market will ever exist for the Common Units.

13



--------------------------------------------------------------------------------



 



ARTICLE V
CONDITIONS TO CLOSING
     5.01. Conditions to Obligation of the Purchasers. The obligation of each
Purchaser to acquire Common Units at the Closing is subject to the fulfillment
to such Purchaser’s satisfaction, on or prior to the date of the Closing, of
each of the following conditions, any of which may be waived by such Purchaser
(as to itself only):
          (a) The representations and warranties made by the Company in
Article III shall be true and correct as of the date when made and as of the
date of the Closing, as though made on and as of such date.
          (b) All authorizations, approvals or permits of, or filings with, any
governmental authority that are required by law in connection with (i) the
redemption of the Preferred Units and (ii) the lawful sale and issuance of the
Common Units by the Company to the Purchasers shall have been duly obtained by
the Company and shall be effective on and as of the Closing, except where such
filings may be made subsequent to the Closing without causing a Material Adverse
Change on the Company.
          (c) The Company shall have obtained any and all consents, permits and
waivers including, but not limited to, all governmental or regulatory consents,
approvals, or authorizations required in connection with the valid execution and
delivery of this Agreement and the Transaction Agreements and the consummation
of the transactions contemplated by this Agreement and the Transaction
Agreements, and the same shall be effective as of the date of the Closing.
          (d) The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by it at or prior to the
Closing, including having delivered to the Purchasers all agreements and other
documents required to be delivered by the Company to the Purchasers pursuant to
Section 2.02.
          (e) All conditions specified in the Redemption Agreement to the
purchase by the Company, and the sale by the Preferred Holders, of the Preferred
Units shall have been satisfied or waived (other than the disbursement by the
Company of the purchase price for such Preferred Units).
          (f) No Material Adverse Effect shall have occurred since the date of
this Agreement.
          (g) No Law, judgment, injunction or order shall be enacted,
promulgated, entered or enforced by any Governmental Authority that would
prohibit consummation of the transactions contemplated by this Agreement.
          (h) The Company shall have fully satisfied (including with respect to
rights of timely notification) or obtained enforceable waivers in respect of any
preemptive or similar rights with respect to the issuance of Common Units
hereunder.

14



--------------------------------------------------------------------------------



 



     5.02. Conditions to Obligation of the Company. At the Closing:
          (a) The representations and warranties made by each Purchaser in
Article IV shall be true and correct as of the Closing.
          (b) Each Purchaser shall have delivered to the Company all agreements
and other documents required to be delivered by such Purchaser to the Company
pursuant to Section 2.03.
ARTICLE VI
INDEMNIFICATION
     6.01. Survival. All of the provisions of this Agreement shall survive the
Closing. The representations and warranties of the Company shall not be affected
by any knowledge or investigation of any Purchaser.
     6.02. Indemnification. The Company shall promptly indemnify and hold each
Purchaser and each Purchaser’s Subsidiaries and other Affiliates and their
respective officers, directors, employees, agents and equityholders (the
“Purchaser Indemnitees”) harmless against and in respect of any and all damages,
losses, claims, penalties, liabilities, costs and expenses (including all fines,
interest, legal fees and expenses and amounts paid in settlement) that arise
from or relate or are attributable to (i) any transaction financed or to be
financed in whole or in part, directly or indirectly, with the proceeds of the
issuance of the Common Units, including, without limitation, the redemption of
the Preferred Units, (ii) the Company’s execution, delivery or performance of
this Agreement and the Transaction Agreements or any Purchaser Indemnitee’s
enforcement of this Agreement or of any of the Transaction Agreements, (iii) any
misrepresentation by the Company or breach of a warranty made by the Company in
this Agreement or in the Transaction Agreements and (iv) any breach of any
covenant or agreement on the part of the Company set forth herein or in any of
the Transaction Agreements. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Liabilities
indemnified hereunder which is permissible under applicable Law. In the event
any Purchaser Indemnitee is entitled to indemnification hereunder for any
Liabilities indemnified hereunder incurred by such Purchaser Indemnitee, the
Company and the Purchasers hereby agree that no Purchaser will bear any portion
of any such Liability that is subject to indemnification by the Company by
virtue of such Purchaser’s ownership of securities of the Company or otherwise.
All indemnification payments hereunder shall be treated as a purchase price
adjustment for federal income tax purposes.
ARTICLE VII
DEFINITIONS
     For the purposes of this Agreement, the following terms have the meanings
set forth below:

15



--------------------------------------------------------------------------------



 



     “Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise.
     “Agreement” has the meaning set forth in the Preamble to this Agreement.
     “Articles of Organization” means the Company’s Articles of Organization
filed with the Nevada Secretary of State on March 28, 2007.
     “Authorization” means any material authorization, approval, consent,
certificate, license, permit or franchise of or from any Governmental Authority.
     “Bankruptcy Code” has the meaning set forth in Section 3.19.
     “Board” or “Board of Managers” means the Company’s board of managers.
     “Business Day” means a day other than a Saturday, a Sunday, or a state or
federally recognized holiday on which banks in Nevada are permitted to close.
     “CDP” means Cloobeck Diamond Parent, LLC, a Nevada limited liability
company.
     “Closing” has the meaning set forth in Section 2.01.
     “Closing Date” has the meaning set forth in Section 2.01.

    “Code” means the Internal Revenue Code of 1986, as amended.

     “Common Units” has the meaning set forth in the Recitals to this Agreement.
     “Company” has the meaning set forth in the Preamble to this Agreement.
     “DRC” means Diamond Resorts Corporation, a Maryland corporation and a
wholly-owned indirect subsidiary of the Company.
     “Employee Benefit Plans” has the meaning set forth in Section 3.16(a).
     “Environmental Laws” means shall mean any Laws relating to regulation of
pollution or the protection of human health or the environment, including the
following federal statutes and their state counterparts, as each may be amended
from time to time, and any regulations promulgated thereunder: the Clean Air
Act, the Clean Water Act, the Comprehensive Environmental Response,
Compensation, and Liability Act, the Federal Insecticide, Fungicide, and
Rodenticide Act, the Hazardous Materials Transportation Act, the Occupational
Safety and Health Act, the Resource Conservation and Recovery Act and the Safe
Drinking Water Act.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” has the meaning set forth in Section 3.16(a).

16



--------------------------------------------------------------------------------



 



     “Financial Statements” has the meaning set forth in Section 3.05.
     “GAAP” means United States generally accepted accounting principles.
     “Gaming Authority” means those national, state, local and other
governmental, regulatory and administrative authorities, agencies, boards and
officials responsible for or regulating gaming or gaming activities in any
jurisdiction.
     “Gaming Laws” means those federal, state and local laws, rules, regulations
and ordinances pursuant to which any Gaming Authority possesses regulatory,
licensing or permit authority over the conduct of gaming or the ownership of an
interest in a gaming entity within any jurisdiction.
     “Gaming Licenses” means all licenses, permits, approvals, authorizations,
registrations, findings of suitability, franchises, entitlements, waivers and
exemptions issued by any Gaming Authority that are necessary for or relate to
the conduct of gaming activities or the ownership of an interest in an entity
that conducts such activities under the Gaming Laws.
     “Governmental Authority” means federal, state, county, or local government,
political subdivision or governmental, regulatory or administrative authority,
body, agency, board, bureau, commission, department, instrumentality, official
or court.
     “Intellectual Property Rights” means any and all of the following in any
jurisdiction throughout the world: (a) all inventions (whether or not patentable
or reduced to practice), all improvements thereto, and all patents and
industrial designs, patent and industrial design applications, and patent
disclosures, together with all reissues, continuations, continuations-in-part,
revisions, divisionals, extensions, and reexaminations in connection therewith;
(b) all trademarks, service marks, designs, trade dress, logos, slogans, trade
names, business names, corporate names, Internet domain names, rights in
telephone numbers, and all other indicia of source, all applications,
registrations, and renewals in connection therewith, and all goodwill associated
with any of the foregoing; (c) all works of authorship (whether or not
copyrightable), copyrights, database rights and moral rights, and all
applications, registrations, and renewals in connection therewith; (d) all trade
secrets, know-how, technologies, processes, techniques, protocols, methods,
formulae, data, algorithms, compositions, industrial models, architectures,
layouts, designs, drawings, plans, specifications, methodologies, ideas,
research and development, and confidential information (including technical
data, customer and supplier lists, pricing and cost information, and business
and marketing plans and proposals); (e) all software (including source code,
executable code, systems, networks tools, data, databases, firmware, and related
documentation); (f) all rights of privacy and publicity, including rights to the
use of names, likenesses, images, voices, signatures and biographical
information of real persons; (g) all other proprietary and intellectual property
rights; and (h) all copies and tangible embodiments of any of the foregoing (in
whatever form or medium).
     “Knowledge of the Company” (and any similar expression) means, as to a
particular matter, the knowledge after due inquiry and reasonable investigation
of Stephen Cloobeck or David Palmer.

17



--------------------------------------------------------------------------------



 



     “Law” means any statute, law, code, ordinance, regulation, rule, order,
judgment, writ, injunction, act or decree of any Governmental Authority.
     “Liability” means any obligation or liability (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for Taxes.
     “Lien” has the meaning set forth in Section 3.04.
     “LLC Agreement” means the Fourth Amended and Restated Operating Agreement
dated as of the date hereof among the Preferred Holders, CDP, 1818 Partners,
LLC, and the Purchasers, in the form attached hereto as Exhibit B.
     “Material Adverse Change” or “Material Adverse Effect” means a material
adverse effect upon the assets, liabilities, operations or business of the
Company and its Subsidiaries, taken as a whole.
     “Organizational Documents” means the Articles of Organization and, on and
after the Closing, the LLC Agreement.
     “Outside Date” means the thirtieth (30th) day following the date of this
Agreement; provided that if such day is not a Business Day, the first day
following such day that is a Business Day.
     “Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
     “Polo Holdings” means Diamond Resorts Holdings, LLC, a Nevada limited
liability company and a wholly-owned direct subsidiary of the Company.
     “Preferred Units” has the meaning set forth in the Recitals to this
Agreement.
     “Purchase Price” has the meaning set forth in the Recitals to this
Agreement.
     “Purchasers” has the meaning set forth in the Preamble to this Agreement.
     “Redemption Agreement” has the meaning set forth in the Recitals to this
Agreement.
     “Registration Rights Agreement” means that certain Second Amended and
Restated Registration Rights Agreement, dated as of the date hereof, by and
among the Company, CDP, 1818 Partners, LLC and the Preferred Holders, in the
form attached hereto as Exhibit C.
     “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal Law then in force, and the rules and regulations promulgated
thereunder.
     “Securityholders Agreement” means that certain Fourth Amended and Restated
Securityholders Agreement, dated as of the date hereof, by and among the
Company, CDP, 1818

18



--------------------------------------------------------------------------------



 



Partners, LLC, the Preferred Holders and the Purchasers, in the form attached
hereto as Exhibit D.
     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof.
     “Tax” or “Taxes” means federal, state, county, local, foreign or other
income, gross receipts, ad valorem, franchise, profits, sales or use, transfer,
registration, excise, utility, environmental, communications, real or personal
property, capital stock, license, payroll, wage or other withholding,
employment, social security, severance, stamp, occupation, alternative or add-on
minimum, estimated and other taxes of any kind whatsoever (including
deficiencies, penalties, additions to tax, and interest attributable thereto)
whether disputed or not.
     “Timeshare Interest” means an interval or fractional timeshare interest,
whether conveyed via license, right to use, fee simple title or points.
     “Transaction Agreements” shall mean the Redemption Agreement, the LLC
Agreement, the Securityholders Agreement, and the Registration Rights Agreement.
ARTICLE VIII
MISCELLANEOUS
     8.01. Entire Agreement. This Agreement and the Transaction Agreements
(together with the Schedules and Exhibits hereto and the documents referred to
herein and therein) contains, and is intended as, a complete statement of all of
the terms of the arrangements between the parties with respect to the matters
provided for herein, and supersedes any previous agreements, understandings,
representations and warranties, whether written or oral, between the parties
with respect to those matters.
     8.02. Remedies. In the event of any actual or threatened breach of any of
the provisions of this Agreement, the parties hereto agree that the
non-breaching party may avail itself of any statutory, equitable, or common law
remedy, including, without limitation, specific performance.
     8.03. Governing Law. This Agreement and the transactions contemplated by
this Agreement, and all disputes between the parties under or related to this
Agreement or the facts and circumstances leading to its execution, whether in
contract, tort or otherwise, shall be governed by and construed in accordance
with the Laws of the State of Nevada, applicable to

19



--------------------------------------------------------------------------------



 



contracts executed in and to be performed entirely within that State and without
reference to conflict of Laws principles.
     8.04. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY
COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR
ANY ANCILLARY AGREEMENT OR THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION
OR ENFORCEMENT THEREOF.
     8.05. Venue; Submission to Jurisdiction. ANY AND ALL SUITS, LEGAL ACTIONS
OR PROCEEDINGS ARISING OUT OF THIS AGREEMENT SHALL BE BROUGHT ONLY IN A STATE OR
FEDERAL COURT IN AND FOR CLARK COUNTY, NEVADA AND EACH PARTY TO THIS AGREEMENT
HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE
PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR PROCEEDINGS. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH HE OR IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY SUCH
SUIT, LEGAL ACTION OR PROCEEDING IN SUCH COURT AND HEREBY FURTHER WAIVES ANY
CLAIM THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
     8.06. Amendment; Waiver. No provision of this Agreement may be amended,
waived or modified except by an instrument or instruments in writing signed by
all the parties hereto. The failure of any party hereto to enforce at any time
any provision hereof shall not be construed to be a waiver of such provision,
nor in any way to affect the validity hereof or any part hereof or the right of
any party thereafter to enforce each and every such provision.
     8.07. Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given when delivered personally, mailed
by registered mail, return receipt requested, sent by documented overnight
delivery service or, to the extent receipt is confirmed, by facsimile or e-mail
to the parties at the following addresses (or to such other address as a party
may have specified by notice given to the other party pursuant to this
provision):
To the Company:
Diamond Resorts Parent, LLC
10600 West Charleston Boulevard
Las Vegas, NV 89135
Attention: Stephen J. Cloobeck and David F. Palmer
Facsimile: (702) 798-8840

20



--------------------------------------------------------------------------------



 



with a copy, which shall not constitute notice, to:
Katten Muchin Rosenman LLP
525 West Monroe Street
Suite 1900
Chicago, IL 60661-3693
Attention: Howard S. Lanznar
Facsimile: (312) 902-1061
To Purchasers:
c/o Wellington Management Company, LLP
280 Congress Street
Boston, MA 02210
Attention: Legal and Compliance Department
Facsimile: (617) 289-5699
E-Mail: seclaw@wellington.com
; provided that any notices or communications to any Purchaser shall be sent
only to the Legal and Compliance Department at Wellington Management Company,
LLP, and the Company shall not send notices or communications to any other
Person on behalf of any Purchaser without the prior written consent of a member
of the Legal and Compliance Department at Wellington Management Company, LLP.
with copies, which shall not constitute notice, to:
Greenberg Traurig
One International Place
Boston, MA 02210
Attention: Bradley A. Jacobson
Facsimile: (617) 279-8402
     8.08. Severability. If any provision of this Agreement is held by any court
of competent jurisdiction to be illegal, invalid or unenforceable, such
provision shall be of no force and effect, but the illegality, invalidity or
unenforceability shall have no effect upon and shall not impair the
enforceability of any other provision of this Agreement.
     8.09. Assignment and Binding Effect. None of the parties hereto may assign
any of its rights or delegate any of its duties under this Agreement without the
prior written consent of the others, except that each Purchaser may assign its
rights (i) to one or more of its Affiliates, (ii) to any Person that shares a
common investment adviser with such Purchaser and (iii) to any Person who
purchases all or substantially all of the assets of such Purchaser, and such
Person(s) shall assume such Purchaser’s obligations hereunder. All of the terms
and provisions of this Agreement shall be binding on, and shall inure to the
benefit of, the parties hereto and their respective legal successors and
permitted assigns of the parties.

21



--------------------------------------------------------------------------------



 



     8.10. No Benefit to Others. The representations, warranties, covenants and
agreements contained in this Agreement are for the sole benefit of the parties
hereto and their respective successors and permitted assigns and they shall not
be construed as conferring and are not intended to confer any rights on any
other Persons, other than Purchaser Indemnitees.
     8.11. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, and each party thereto
may become a party hereto by executing a counterpart hereof. This Agreement and
any counterpart so executed shall be deemed to be one and the same instrument.
Additionally, to the extent receipt is confirmed, this Agreement may be executed
and sent by telecopy with the original to follow by documented overnight
delivery service.
     8.12. Interpretation. Article titles, headings to sections and the table of
contents are inserted for convenience of reference only and are not intended to
be a part or to affect the meaning or interpretation hereof. The Exhibits and
Schedules referred to herein shall be construed with and as an integral part of
this Agreement to the same extent as if they were set forth verbatim herein. As
used herein, “include”, “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words or
words of like import, “writing”, “written” and comparable terms refer to
printing, typing, lithography and other means of reproducing words in a visible
form, references to a Person are also to its successors and permitted assigns,
“hereof”, “herein”, “hereunder” and comparable terms refer to the entirety
hereof and not to any particular article, section or other subdivision hereof or
attachment hereto, references to any gender include references to the plural and
vice versa, references to this Agreement or other documents are as amended or
supplemented from time to time, references to “Article”, “Section” or another
subdivision or to an attachment or “Schedule” are to an article, section or
subdivision hereof or an attachment or “Schedule” hereto, references to
“generally accepted accounting principles” shall mean generally accepted
accounting principles in the United States.
     8.13. Fees and Expenses. The Company shall pay the reasonable legal fees
and expenses of Greenberg Traurig, LLP, counsel to the Purchasers, incurred by
the Purchasers in connection with the transactions contemplated by this
Agreement and the Transaction Agreements, up to a maximum amount of $200,000,
which amount shall be paid directly by the Company to Greenberg Traurig, LLP at
the Closing or paid by the Company to Greenberg Traurig, LLP upon termination of
this Agreement so long as such termination did not occur as a result of a
material breach by such Purchasers of any of their obligations hereunder (as the
case may be).
     8.14. Termination. This Agreement may be terminated and the sale and
purchase of the Common Units abandoned at any time prior to the Closing by
either the Company or any Purchaser (with respect to itself only) upon written
notice to the other, if the Closing has not been consummated on or prior to 5:00
p.m., New York City time, on the Outside Date; provided, however, that the right
to terminate this Agreement under this Section 8.14 shall not be available to
any Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 8.14 shall be deemed to release any
party from any liability for any breach by such party

22



--------------------------------------------------------------------------------



 



of the terms and provisions of this Agreement or the Transaction Agreements or
to impair the right of any party to compel specific performance by any other
party of its obligations under this Agreement or the Transaction Agreements.
Upon a termination in accordance with this Section, the Company and the
terminating Purchaser(s) shall not have any further obligation or liability
(including arising from such termination) to the other.
     8.15. Use of Purchasers’ Names. The Company agrees that neither it nor any
of its employees, directors, officers, agents or representatives will directly
or indirectly use or refer in writing to the name of any Purchaser or its
investment adviser, if applicable, or any derivation thereof, for any purpose
whatsoever (including, without limitation, in any filing with any governmental
authority, any press release, any public announcement or statement or in any
interview or other discussion with any reporter or other member of the media),
without the prior written consent of such Purchaser or investment adviser, if
applicable, with respect to each such use or reference, except as required by
Law (in which case the Company shall provide such Purchaser with prior written
notice of such disclosure).
*     *     *     *     *

23



--------------------------------------------------------------------------------



 



     The parties hereto have executed this Securities Purchase Agreement as of
the date first written above.

                  COMPANY:    
 
                DIAMOND RESORTS PARENT, LLC         a Nevada limited liability
company    
 
           
 
  By:
Name:   /s/ David F. Palmer
 
David F. Palmer    
 
  Title:   President and Chief Financial Officer    

[signature pages continue]
[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  PURCHASERS:    
 
                THE HARTFORD GROWTH OPPORTUNITIES FUND    
 
                By: Wellington Management Company, LLP         As investment
adviser    
 
           
 
  By:   /s/ Steven M. Hoffman
 
Name: Steven M. Hoffman    
 
      Title: Vice President & Counsel    
 
                HARTFORD GROWTH OPPORTUNITIES HLS FUND    
 
                By: Wellington Management Company, LLP         As investment
adviser    
 
           
 
  By:   /s/ Steven M. Hoffman
 
Name: Steven M. Hoffman    
 
      Title: Vice President & Counsel    
 
                QUISSETT INVESTORS (BERMUDA) L.P.    
 
                By: Wellington Management Company, LLP         As investment
adviser    
 
           
 
  By:   /s/ Steven M. Hoffman
 
Name: Steven M. Hoffman    
 
      Title: Vice President & Counsel    
 
                QUISSETT PARTNERS, L.P.    
 
                By: Wellington Management Company, LLP         As investment
adviser    
 
           
 
  By:   /s/ Steven M. Hoffman
 
Name: Steven M. Hoffman    
 
      Title: Vice President & Counsel    

[signature pages continue]
[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



                  THE HARTFORD CAPITAL APPRECIATION FUND    
 
                By: Wellington Management Company, LLP         As investment
adviser    
 
           
 
  By:   /s/ Steven M. Hoffman
 
Name: Steven M. Hoffman    
 
      Title: Vice President & Counsel    
 
                BAY POND PARTNERS, L.P.    
 
                By: Wellington Management Company, LLP         As investment
adviser    
 
           
 
  By:   /s/ Steven M. Hoffman
 
Name: Steven M. Hoffman    
 
      Title: Vice President & Counsel    
 
                BAY POND INVESTORS (BERMUDA) L.P.    
 
                By: Wellington Management Company, LLP         As investment
adviser    
 
           
 
  By:   /s/ Steven M. Hoffman
 
Name: Steven M. Hoffman    
 
      Title: Vice President & Counsel    

[Signature Page to Securities Purchase Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Opinion of Ballard Spahr LLP
(BALLARD SPAHR LOGO) [c65601c6560101.gif]
 
100 North City Parkway, Suite 1750
Las Vegas, NV 89106-4617
tel 702.471.7000
fax 702.471.7070
www.ballardspahr.com
July 21, 2011
To: The Parties on the Attached Exhibit A

Re:   Diamond Resorts Parent, LLC

Ladies and Gentlemen:
We have acted as Nevada counsel to Diamond Resorts Parent, LLC, a Nevada limited
liability company (the “Company”), in connection with that certain Securities
Purchase Agreement (the “Securities Purchase Agreement”) dated July 21, 2011
between the Company and the parties set forth on the attached Exhibit A (the
“Wellington Purchasers”). This opinion is being delivered at the request of the
Company pursuant to Section 2.02(f) of the Securities Purchase Agreement. Except
as otherwise indicated, capitalized terms used herein are defined as set forth
in the Securities Purchase Agreement.
In so acting, we have examined copies of executed originals or of counterparts
of the following documents, each dated as of July 21, 2011, unless otherwise
noted (collectively, the “Documents”):

  1.   the Articles of Organization of the Company dated March 28, 2007 (the
“Articles”);     2.   the Fourth Amended and Restated Operating Agreement of the
Company (the “Amended and Restated Operating Agreement”);     3.   the Fourth
Amended and Restated Securityholders Agreement (the “Securityholders
Agreement”), among the Company, Cloobeck Diamond Parent, LLC (“CDP”),DRP Holdco,
LLC (“Guggenheim”), the Silver Rock Entities (as defined in the Securityholders
Agreement), and the Wellington Purchasers;     4.   the Second Amended and
Restated Registration Rights Agreement (the “Registration Rights Agreement”),
among the Company, CDP, Guggenheim, the Silver Rock Entities and the Wellington
Purchasers;     5.   the Securities Purchase Agreement;     6.   the Redemption
Agreement among the Company, Guggenheim and the Silver Rock Entities;     7.  
the Certificate of Existence with Status in Good Standing attached hereto as
Exhibit B (“Certificate of Good Standing”), issued by the Nevada Secretary of
State dated July 7, 201l, with respect to the Company; and     8.   the
Manager’s Certificate of the Company.

Atlanta | Baltimore | Bethesda | Denver | Las Vegas | Los Angeles | New Jersey |
Philadelphia | Phoenix | Salt Lake City | Washington, DC | Wilmington

 



--------------------------------------------------------------------------------



 



The Parties on Attached Exhibit A
July 21, 2011
Page 2
For the purposes of this opinion letter, Documents 2 through 6 shall be referred
to as the “Transaction Documents”.
We have reviewed such documents and made such examination of law as we have
deemed appropriate to give the opinions set forth below. We have relied, without
independent verification, on certificates of public officials, and, as to
matters of fact material to our opinions also without independent verification,
on representations made in the Transaction Documents and certificates and other
inquiries of the duly authorized representatives of the Company.
We have assumed the accuracy and completeness of all documents and records that
we have reviewed, the genuineness of all signatures (other than on behalf of the
Company), the authenticity of the documents submitted to us as originals and the
conformity to authentic original documents of all documents submitted to us as
facsimiles, or as certified, conformed or reproduced copies. We have further
assumed that:

  1.   Each party to the transactions contemplated by the Transaction Documents
(collectively, the “Transactions”) other than the Company (collectively, the
“Other Parties”) has valid legal existence.     2.   All natural persons
involved in the Transactions have sufficient legal capacity to enter into and
perform their respective obligations under the Transaction Documents or to carry
out their roles in the Transactions.     3.   Each of the Other Parties has
complied with all legal requirements that are applicable to it that affect the
Transactions or are necessary to make the Transaction Documents enforceable
against it.     4.   Each of the Other Parties has complied with all legal
requirements pertaining to its status as such status relates to its rights to
enforce the Transaction Documents against the Company.     5.   The Company
holds the requisite title and rights to any property involved in the
Transactions.     6.   The Transaction Documents are valid, binding and
enforceable against the Other Parties.     7.   The conduct of the parties to
the Transactions complies with any test of good faith, fair dealing and
conscionability required by law.     8.   There has not been any mutual mistake
of fact or misunderstanding, fraud, duress or undue influence.     9.   The
statements of fact and all representations and warranties set forth in the
Transaction Documents are true and correct as to all factual matters.     10.  
The Transaction Documents accurately describe and contain the parties’
understanding of the Transactions, respectively, and there are no oral or
written statements or agreements by the parties that modify, amend or vary, or
purport to modify, amend or vary the terms

 



--------------------------------------------------------------------------------



 



The Parties on Attached Exhibit A
July 21, 2011
Page 3

      of the Transaction Documents, nor has there been any waiver of the
material provisions thereof.     11.   The conduct of the parties to the
Transactions complies with all applicable fiduciary duties.     12.   The
Company is not engaged in the business of gaming, liquor, financial
institutions, public utilities, or cemeteries.     13.   The parties (excluding
the Company) to the prior amended and restated versions of the Amended and
Restated Operating Agreement, the Securityholders Agreement, and the
Registration Rights Agreement (collectively, the “Prior Transaction Documents”),
have consented to the Transactions and the Transaction Documents.     14.  
Immediately prior to the execution of the Transaction Documents, the Prior
Transaction Documents were valid, binding, and enforceable obligations of all
the parties thereto.

Based solely upon the foregoing and subject to the assumptions, exceptions,
limitations and qualifications set forth herein, we are of the opinion that:

  1.   Based solely upon the Certificate of Good Standing, the Company is a
limited liability company existing and in good standing under the laws of the
State of Nevada.     2.   The Company has all limited liability company power
and authority to enter into and perform its obligations under the Transaction
Documents to which it is a party.     3.   The Transaction Documents and the
execution and delivery thereof have been duly authorized by the Company and,
assuming due authorization, execution and delivery by the Other Parties thereto
and also assuming due execution and delivery by the Company, each of the
Transaction Documents constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms.     4.   No
consent, approval, order or authorization of, or registration, declaration of
filing with, any governmental authority of the State of Nevada is required for
the execution and delivery by the Company of the Transaction Documents and for
the consummation by the Company of the Transactions.     5.   The Common Units
being purchased under the Securities Purchase Agreement are duly authorized and,
when paid for in accordance with the Securities Purchase Agreement, will be
validly issued and fully paid and, under the terms of the Amended and Restated
Operating Agreement, are not subject to assessment for additional capital
contributions except as may be required under Chapter 86 of the Nevada Revised
Statutes, as amended from time to time.

The foregoing opinions are subject to the following exceptions, limitations and
qualifications:

  1.   We express no opinion as to the law of any jurisdiction other than the
laws of the State of Nevada and the laws of the United States of America.

 



--------------------------------------------------------------------------------



 



The Parties on Attached Exhibit A
July 21, 2011
Page 4

  2.   We express no opinion as to the validity or enforceability of any
provision of the Transaction Documents which: (i) purports to require that
waivers must be in writing to the extent that an oral agreement or implied
agreement by trade practice or course of conduct modifying provisions of the
Transaction Documents has been made; (ii) purports to be a waiver of the right
to a jury trial, a waiver of any right to object to jurisdiction or venue, a
waiver of any right to claim damages or to service of process, or a waiver of
any other rights or benefits bestowed by operation of law or the waiver of which
is limited by applicable law; (iii) purports to be a waiver of the obligations
of good faith, fair dealing, diligence, mitigation of damages or commercial
reasonableness; or (iv) purports to require the payment of attorneys’ fees to
the extent such fees exceed reasonable attorneys’ fees.     3.   We express no
opinion as to the enforceability of forum selection clauses upon the courts in
the forum selected.     4.   We express no opinion as to matters relating to the
title to or encumbrances on any collateral, including without limitation the
priority of any lien or encumbrance or the existence of or ownership or title to
any of the Transaction Documents.     5.   Opinion paragraph 5 is qualified by
the ability of all Members to agree to be obligated for additional capital
contributions pursuant to Section 4.2 of the Amended and Restated Operating
Agreement.     6.   Our opinion is subject to the effect of applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
fraudulent transfer, marshalling or similar laws affecting creditors’ rights and
remedies generally; general principles of equity, including without limitation,
concepts of materiality, reasonableness, good faith and fair dealing (regardless
of whether such enforceability is considered in a proceeding in equity or at
law); and limitations on enforceability of rights to indemnification or
contribution by federal or state securities laws or regulations or by public
policy.     7.   We express no opinion as to the application or requirements of
federal or state securities, patent, trademark, copyright, antitrust and unfair
competition, pension or employee benefit, labor, environmental, health and
safety or tax laws.     8.   This opinion may be relied upon by the addressees
hereto only in connection with the consummation of the transactions described
herein and may not be used or relied upon by you or any other person for any
other purpose, without in each instance our prior written consent.

 



--------------------------------------------------------------------------------



 



The Parties on Attached Exhibit A
July 21, 2011
Page 5
This opinion is limited to the matters expressly stated herein. No implied
opinion may be inferred to extend this opinion beyond the matters expressly
stated herein. We do not undertake to advise you or anyone else of any changes
in the opinions expressed herein resulting from changes in law, changes in facts
or any other matters that hereafter might occur or be brought to our attention.
Very truly yours,

 



--------------------------------------------------------------------------------



 



The Parties on Attached Exhibit A
July 21, 2011
Page 6
EXHIBIT A
Addressees of the Opinion
(attached)
The Hartford Growth Opportunities Fund
Hartford Growth Opportunities HLS Fund
Quissett Investors (Bermuda) L.P.
Quissett Partners, L.P.
The Hartford Capital Appreciation Fund
Bay Pond Partners, L.P.
Bay Pond Investors (Bermuda) L.P.

 



--------------------------------------------------------------------------------



 



The Parties on Attached Exhibit A
July 21, 2011
Page 7
EXHIBIT B
Good Standing Certificate
(attached)

 



--------------------------------------------------------------------------------



 



(IMAGE) [c65601c6560102.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Fourth Amended and Restated Operating Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Second Amended and Restated Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Fourth Amended and Restated Securityholders Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

                      Common     Name   Units   Purchase Price
The Hartford Growth Opportunities Fund
    35.683     $ 17,340,000  
Hartford Growth Opportunities HLS Fund
    20.805     $ 10,110,000  
Quissett Investors (Bermuda) L.P.
    14.240     $ 6,920,000  
Quissett Partners, L.P.
    10.845     $ 5,270,000  
The Hartford Capital Appreciation Fund
    184.937     $ 89,870,000  
Bay Pond Partners, L.P.
    9.466     $ 4,600,000  
Bay Pond Investors (Bermuda) L.P.
    4.918     $ 2,390,000  
Total:
    280.894     $ 136,500,000  

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.03
[OMITTED]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.01

1.   Substantially all of the outstanding equity of the Company’s Subsidiaries
is pledged to the Diamond Resorts Corporation 12% Senior Secured Notes due 2018.
  2.   Warrants are issued to the Second Lien Lenders pursuant to the
Warrantholder Rights Agreement dated as of March 27, 2009 among Diamond Resorts
Corporation and the Second Lien Lenders (and their successors and assigns)
representing 10% of the fully diluted outstanding equity of Diamond Resorts
Corporation.   3.   Substantially all of the assets of ILX Acquisition, Inc., an
indirect subsidiary of the Company are pledged to Textron Financial Corporation.
  4.   Substantially all of the assets of Tempus Acquisition, LLC and its
subsidiaries indirect subsidiaries of the Company are pledged to Guggenheim
Corporate Funding, LLC, Resort Finance America, LLC and Textron Financial
Corporation.   5.   A small number of current or former employees in Spain (less
than 5) have less than a .02% ownership interest in certain indirect
Subsidiaries of the Company, including dormant subsidiaries. Further, certain
European indirect subsidiaries, including dormant or non-operating subsidiaries,
reflect an ownership interest attributable to whole-unit third party owners
(such third party owners possess complete ownership to their own units through
an entity similar to a co-op, but have no interest in the units the Company
indirectly possesses through the same entity), FNTC (the European Trustee) or
other entities in which we have a minority interest.



 



--------------------------------------------------------------------------------



 



SCHEDULE 3.03
Members, Units and Percentage Interests as of July 21, 2011

                      Common   Common Percentage Name of Member   Units  
Interest
Cloobeck Diamond Parent, LLC
    753.270       54.277 %
 
               
1818 Partners, LLC
    32.711       2.357 %
 
               
DRP Holdco, LLC
    293.050       21.116 %
 
               
Silver Rock Financial LLC
    8.369       0.603 %
 
               
IN — FP1 LLC
    6.978       0.503 %
 
               
BDIF LLC
    6.978       0.503 %
 
               
CM — NP LLC
    5.580       0.402 %
 
               
 
               
Subtotal Silver Rock Entities
    27.905       2.011 %
 
               
 
               
The Hartford Growth Opportunities Fund
    35.683       2.571 %
 
               
Hartford Growth Opportunities HLS Fund
    20.805       1.499 %
 
               
Quissett Investors (Bermuda) L.P.
    14.240       1.026 %
 
               
Quissett Partners, L.P.
    10.845       0.781 %
 
               
The Hartford Capital Appreciation Fund
    184.937       13.326 %
 
               
Bay Pond Partners, L.P.
    9.466       0.682 %
 
               
Bay Pond Investors (Bermuda) L.P.
    4.918       0.354 %
 
               
 
               
Subtotal Wellington Entities
    280.894       20.240 %
 
               
 
               
Total
    1,387.830       100.000 %
 
               

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.05
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.08
Upon the Closing, the Company will pay Praesumo Partners, LLC a closing fee
equal to 3.00% of the Purchase Price.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.14
Filing of Tax Returns
The Company has filed all federal, state, and local Tax reports and returns
required by any law or regulation to be filed by them except the 2007 and 2008
Mexican tax returns for Torres Vallarta SA, a member of the consolidated group
and wholly-owned subsidiary of a subsidiary of the Company. This entity has no
current activity and the return has not been filed pending resolution of a legal
case involving Vacation Internationale (included on Schedule 3.09). Upon
resolution of the litigation, tax that may be due with the filing of the return,
if any, will not have a Material Adverse Effect on the financial position or the
results of operations of the Company.
Tax Notices
The Company and its Subsidiaries in the ordinary course of business receive
notices and correspondences from various local, state and federal taxing
authorities regarding additional tax payments required or refund of
overpayments. We do not expect any payment that may be required pursuant to any
notice that we have received to have a Material Adverse Effect on the financial
position or results of operations of the Company.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.15
Open US/St. Maarten Contract Litigation Matters as of 6-28-2011 (Diamond Entity
in Bold)

                      Contract               Nature of     Litigation:  
Plaintiff   Defendant   Court:   Action   Status
1.
  Courtwell Management NV (Aqua Mania)   AKGI St. Maarten NV   St. Maarten  
Eviction of Activities Vendor   Lower Court ruled in favor of AKGI. Case on
Appeal. Eviction stayed pending Appeal.
 
                   
2.
  Diamond Resorts Management, Inc.   Scottsdale Luxury Suites   Phoenix, AZ  
Breach of Contract   In discovery.
 
                   
3.
  Diamond Resorts Royal Palm Management N.V.   Briella   St. Maarten   Eviction
of Restaurant Operator   Injunction dismissed; Case on Appeal
 
                   
4.
  Donegan, William   Diamond Resorts Cypress Point II Development, LLC   Florida
  Market value for timeshare interest   In discovery.
 
                   
5.
  Fabisiak, Danuta   Club Sunterra Development, LLC; Diamond Resorts Developer &
Sales Holding Company   Florida   Breach of Contract   Motion to
dismiss/transfer venue pending with the court. Also in settlement negotiations.
 
                   
6.
  Plessie   AKGI St. Maarten N.V.   St. Maarten   Breach of Contract  
Plaintiff’s claim denied. Currently on appeal.
 
                   
7.
  Pugmire, John   Diamond Resorts Financial Services, Inc.   New York   Breach
of Contract   Lower Court granted Defendant’s Motion to Dismiss. Plaintiff
appealed. Case briefed and pending with Court of Appeal.
 
                   
8.
  Riley, Marion   Diamond Resorts Holdings, Diamond Resorts US
Collection Members Assocition, Diamond Resorts
Financial Services   South Carolina   Breach of Contract, Negligence, Unfair
Trade Practices, Conversion   Complaint just recently re-filed by plaintiff
after plaintiff previously dismissed it without prejudice. Currently in the
process of answering and discovery.

 



--------------------------------------------------------------------------------



 



Open US/St. Maarten Contract Litigation Matters as of 6-28-2011 (Diamond Entity
in Bold)

                      Contract               Nature of     Litigation:  
Plaintiff   Defendant   Court:   Action   Status
9.
  Royal Dunes Beach Villas at Port Royal Resort Owners Association, Inc.  
Diamond Resorts Port Royal Development, LLC   South Carolina   Unjust
Enrichment, Quantum Meruit, Breach of Good Faith, Declaratory Judgment   In
discovery.
 
                   
10.
  Royal Palm Beach & Flamingo Resort Lessees Association (Class Action)   AKGI
St. Maarten NV   St. Maarten   Dispute over increase in Maintenance Fees   Lower
Court ruled in favor of AKGI approving the increase in maintenance fees. Case is
currently on Appeal.
 
                   
11.
  Royal Palm Whole Owner’s Association (Threatened Class Action)   Diamond
Resorts Palm Management NV   St. Maarten   Dispute over assessment of
Maintenance Fees to 23 Whole Owners at Royal Palm   This action is threatened
and likely to be filed within the first week of July, 2011.
 
                   
12.
  Thompson, Thomas   Diamond Resorts US Collection Development, LLC   Kentucky  
Breach of Contract, Deceptive Trade Practices   Pending Motion to Compel
Arbitration.
 
                   
13.
  Torres Mazatlan Remainder, LLC; Vallarta Torre Remainder, LLC; Vacation
Timeshare Remainder, LLC; and Immuebles NBR, Sociedad de Responsabilidad
Limitada de Capital Variable   FLRX, Inc.   Seattle, WA   Breach of Contract  
The trial occurred in October 2009. A jury found in favor of the plaintiff and
awarded damages of approximately $30.0 million, plus attorney fees of
approximately $1.5 million, and ordered specific performance for the transfer of
any remaining real estate interest. Judgment in the

 



--------------------------------------------------------------------------------



 



Open US/St. Maarten Contract Litigation Matters as of 6-28-2011 (Diamond Entity
in Bold)

                      Contract               Nature of     Litigation:  
Plaintiff   Defendant   Court:   Action   Status
 
                  amount of $31.124 million currently on appeal without stay of
execution. Judgment debtor discovery in process.
 
                   
14.
  Torres Vallarta S.A. de C.V. Et Al   Vacation Internationale, Inc.   Seattle,
WA   Breach of Contract   Settlement agreed on in principal to dismiss all
claims with prejudice. Case currently stayed.
 
                   
15.
  Vacation Internationale, Inc.   Diamond Resorts Corporation   Seattle, WA  
Compel Arbitration   Settlement agreed on in principal to dismiss all claims
with prejudice. Case currently stayed.
 
                   
16.
  Wayfarer Aviation, Inc.   Diamond Resorts Corporation   Las Vegas, NV  
Account Receivable   In discovery.
 
                    Poly                     Litigation:   Plaintiff   Defendant
  Court:   Nature of Action   Status
17.
  MMG Development Corp., Diamond Resorts Management, Inc., Linda Riddle, Marilyn
Windsor, and Troy Magdos   Polynesian Isles Resort Master Association, Inc.,
Phyllis Skora, Carlos Costa, and Gary Emken   Florida   Injunction and
Declaratory Relief re: board elections/management agreement   12/16/09 Summary
Judgment granted on all issues in favor of Plaintiff. Defendants appealed. Case
pending before Court of Appeal.
 
                   
18.
  Diamond Resorts Management, Inc.   SPM Resorts, Inc.   Florida   Tortious
interference, Defamation, Violation of Unfair Trade Practices   Discovery
ongoing.
 
                   
19.
  Polynesian
Isles Resort   Diamond Resorts Management, Inc.   Florida   Breach of Contract  
Discovery ongoing.

 



--------------------------------------------------------------------------------



 



Open US/St. Maarten Contract Litigation Matters as of 6-28-2011 (Diamond Entity
in Bold)

                      Poly                     Litigation:   Plaintiff  
Defendant   Court:   Nature of Action   Status
 
  Condominium Association IV, Inc.                
 
                   
20.
  Polynesian Isles Resort Condominium Association, Inc. and Polynesian Isles
Resort Condominium Association IV, Inc.   Diamond Resorts Management, Inc., MMG
Development Corp., Polynesian Isles Resort Master Association   Florida  
Declaratory and Injunctive Relief   Discovery ongoing.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.16
NORTH AMERICA
U.S.

  1.   Employment Agreements

  a.   Brian Garavuso     b.   Steve Bell

  2.   Severance Agreements

  a.   Steve Bell     b.   Brian Garavuso     c.   Dennis Nau     d.   Frank
Goeckel     e.   Michael Flaskey

  3.   Time Off:

  a.   Paid Vacation Time     b.   Paid Sick Time     c.   Paid Holidays

  4.   Fringe Benefits:

  a.   Relocation

  5.   Health & Welfare Plans:

  a.   Medical Plan Options:

  i.   PPO & EPO Plan — U.S. Mainland Self Funded Medical Plans     ii.   UHC
HMO Plan — Nevada Fully Insured Medical Plan     iii.   HMSA PPP/HPH Plans —
Hawaii Fully Insured Medical Plans     iv.   Kaiser Permanente — Hawaii Fully
Insured HMO Plan

  b.   Dental Plans:

  i.   Delta Dental of Nevada — U.S. Mainland Self Funded Dental Plan     ii.  
Hawaii Dental Services — Hawaii Fully Insured Dental Plan

  c.   Vision Plans:

 



--------------------------------------------------------------------------------



 



  i.   EyeMed Vision Service — U.S. Mainland Self Funded Vision Plan     ii.  
VSP — Hawaii Self Funded Vision Plan

  d.   Basic Life Benefits — Liberty Mutual:

  i.   1 times Base Salary + Commissions

  e.   AD&D Benefits — Liberty Mutual     f.   Voluntary Life Benefits — Liberty
Mutual

  i.   Employee Life     ii.   Spouse Life     iii.   Child(ren) Life

  g.   Voluntary Disability Benefits — Liberty Mutual:

  i.   STD     ii.   LTD

  h.   Hawaii Temporary Disability Insurance — Liberty Mutual     i.   Voluntary
Flexible Spending Accounts — Ceridian

  i.   Health FSA     ii.   Dependent FSA

  j.   Employee Assistance Program     k.   Telephonic Consultation Services

  6.   Profit Sharing Plan

  a.   Diamond Resorts International® Profit Sharing & Savings Plan

  7.   Incentive Plans

  a.   Discretionary management bonus plan     b.   Sales commission plans

St. Maarten

 



--------------------------------------------------------------------------------



 



  1.   Employment Agreements

  a.   Two executive employment agreements

  i.   Aloysius Roelofsen, GM Flamingo Beach Resort     ii.   Simone Kellowan,
GM Royal Palms Resort

  2.   Dismissal Plans: Per country labor law.     3.   Time Off:

  a.   Holiday per country labor law     b.   Sick leave per country labor law

  4.   Fringe Benefits: N/A     5.   Health & Welfare Plans

  a.   Medical/Dental/Life Insurance: As covered by country national plan     b.
  Disability: Per country labor law

  6.   Pension Plan

  a.   Provided by the government. No private plans by the company.

  7.   Incentive Plans

  a.   Discretionary management bonus plan     b.   Sales commission plans

EUROPE
Spain

  1.   Employment Agreements

  a.   All team members have a contract of employment (standard governmental
form).     b.   Executive agreements for Suzana Gomercic, Neil Cunliffe and
Francisca Molero-Dominguez.

  2.   Dismissal Plans

  a.   Per Spanish labor law

  3.   Time Off:

  a.   Holiday per Spanish labor law     b.   Sick leave per Spanish labor law

 



--------------------------------------------------------------------------------



 



  4.   Fringe Benefits: N/A     5.   Health & Welfare Plans

  a.   Medical/Dental/Life Insurance: As covered by Spanish Social Security. (No
team members on special plans)     b.   Disability: N/A

  6.   Pension Plan

  a.   As regulated by Spanish law. No team members on special plan.

  7.   Incentive Plans

  a.   Discretionary management bonus plan     b.   Sales commission plans

U.K.

  1.   Employment Agreements

  a.   All team members have a contract of employment (standard form).

  b.   No Executive employment agreements.

  2.   Dismissal Plans

  a.   Per UK labor law

  3.   Time Off:

  a.   Holiday per UK labor law

  b.   Sick leave per UK labor law

  4.   Fringe Benefits: N/A     5.   Health & Welfare Plans

  a.   Medical/Dental/Life Insurance: As covered by UK National Health Service
plus Bupa Plan for select individuals     b.   Disability: State Social Security

  6.   Pension Plan

  a.   Stakeholder pension scheme as required by the government.

  7.   Incentive Plans

 



--------------------------------------------------------------------------------



 



  a.   Discretionary management bonus plan     b.   Sales commission plans

France / Germany / Austria / Italy

  1.   Employment Agreements

  a.   All team members have a contract of employment (standard form).     b.  
No Executive employment agreements.

  2.   Dismissal Plans: N/A     3.   Time Off:

  a.   Holiday per country labor law     b.   Sick leave per country labor law

  4.   Fringe Benefits: N/A     5.   Health & Welfare Plans

  a.   Medical/Dental/Life Insurance: As covered by country national plans

  i.   Private medical insurance in France covering 25 employees

  b.   Disability: Per country labor laws.

  6.   Pension Plan

  a.   Provided by the government. No private plans by the company.

  7.   Incentive Plans

  a.   Discretionary management bonus plan     b.   Sales commission plans

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.17(a)
3.17(a)(i) — The Company has collective bargaining agreements with the following
entities:

  a.   UNITE HERE! Local 5 covering Ka’anapali Beach Club Resort, U.S.     b.  
ILWU Local 142 covering The Pointe at Poipu Resort, U.S. (draft agreement)    
c.   Two unions in the Canary Islands (CCOO and UGT), Spain     d.   National
labor agreements (France/Germany/Austria/Italy)     e.   Two collective labor
agreements covering each of the two properties in St. Maarten

3.17(a)(ii) — Contracts requiring the Company or any of its subsidiaries to
purchase any goods or services exclusively from a third party entity include:

  a.   A subsidiary of the Company has an exclusive contractual arrangement with
Interval International (“II”) to: (i) serve as the exclusive member exchange
company for all points members in each of the four Collections; (ii) provide
call center services for reservations and other services in the United States
and Europe; and (iii) provide travel related products to the extent such
services are provided as benefits to members of any of the four Collections. The
II agreement is for a period of 10 years and expires December 31, 2017.

3.17(a)(iii) — Any contract prohibiting or restricting the Company or any of its
Subsidiaries from competing in any business or geographical area, soliciting
customers or employees, or otherwise restricting it from carrying on any
business anywhere in the world include:

  a.   The II agreement referred to immediately above, prohibits the Company and
its Subsidiaries from using any other exchange company in the United States or
Europe during the term of the contract. Further, this contract prohibits the
Company from entering into inventory exchange agreements that include properties
that are currently available for member exchanges through II.     b.   The
Company routinely enters into agreements with professional services firms to
provide services to the Company including but not limited to IT consulting,
sales training, tax advisory, accounting and audit services, temporary services,
and other consulting services. These contracts often include limitations and/or
prohibitions on the ability of the Company to solicit or otherwise employ
personnel who are providing services to the Company pursuant to such contracts.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.17(b)
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.23
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.24
None.

 